Exhibit 10.11

 

THIRD AMENDMENT TO

REVOLVING CREDIT, TERM LOAN AND SECURITY AGREEMENT

 

THIS THIRD AMENDMENT TO REVOLVING CREDIT, TERM LOAN AND SECURITY AGREEMENT (this
“Amendment”), dated as of November 22, 2013, is entered into by and among
ENSERVCO CORPORATION, a Delaware corporation (“Enservco”), DILLCO FLUID SERVICE,
INC., a Kansas corporation (“Dillco”), and HEAT WAVES HOT OIL SERVICES LLC, a
Colorado limited liability company (“Heat Waves”) (Enservco, Dillco and Heat
Waves, each, a “Borrower” and collectively, “Borrowers”), PNC BANK, NATIONAL
ASSOCIATION, as the sole Lender on the date hereof, and PNC BANK, NATIONAL
ASSOCIATION, as Agent for the Lenders (in such capacity, “Agent”), with
reference to the following facts:

 

RECITALS

 

I. The parties to this Amendment have entered into a Revolving Credit, Term Loan
and Security Agreement, dated as of November 2, 2012, as amended by (i) that
certain First Amendment to Revolving Credit, Term Loan and Security Agreement,
dated as of February 7, 2013 and (ii) that certain Waiver and Second Amendment
to Revolving Credit, Term Loan and Security Agreement, dated as of May 10, 2013
(collectively, and as further amended, modified and supplemented from time to
time, the “Credit Agreement”), pursuant to which the Lenders provide certain
credit facilities to Borrowers;

 

II. Borrowers have requested that certain provisions of the Credit Agreement be
amended, among other things: (i) to increase the Term Loan by Three Million
Dollars, (ii) to increase the limitation on Capital Expenditures for the 2013
fiscal year, (iii) to permit the Borrowers to carryover any unused Capital
Expenditures from the 2013 fiscal year to the 2014 fiscal year, (iv) to reduce
the Availability Reserve to $500,000, and (v) to exclude from Collateral the
250,000 common shares of Pyramid Oil Company held by Michael D. Herman, each as
more fully set forth below; and

 

III. Agent and the Lenders are willing to make such amendments to the Credit
Agreement, in accordance with, and subject to the terms and conditions set forth
herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

 

1.          Defined Terms. Any and all initially capitalized terms used in this
Amendment (including, without limitation, in the recitals hereto) without
definition shall have the respective meanings specified for such terms in the
Credit Agreement.

 

1

 

 

2.           Amendments to Section 1.2 of the Credit Agreement.

 

A.           The following defined terms are hereby added to Section 1.2 of the
Credit Agreement in their proper alphabetical order:

 

“CEA” shall mean the Commodity Exchange Act (7 U.S.C.§1 et seq.), as amended
from time to time, and any successor statute.

 

“CFTC” shall mean the Commodity Futures Trading Commission.

 

“Change in Law” shall mean the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any Applicable Law; (b) any
change in any Applicable Law or in the administration, implementation,
interpretation or application thereof by any Governmental Body; or (c) the
making or issuance of any request, rule, guideline or directive (whether or not
having the force of law) by any Governmental Body; provided that notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, regulations, guidelines,
interpretations or directives thereunder or issued in connection therewith
(whether or not having the force of Applicable Law) and (y) all requests, rules,
regulations, guidelines, interpretations or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities (whether or not having the force of law), in each case pursuant to
Basel III, shall in each case be deemed to be a Change in Law regardless of the
date enacted, adopted, issued, promulgated or implemented.

 

“Covered Entity” shall mean (a) each Borrower, each of Borrower’s Subsidiaries,
all Guarantors and all pledgors of Collateral and (b) each Person that, directly
or indirectly, is in control of a Person described in clause (a) above. For
purposes of this definition, control of a Person shall mean the direct or
indirect (x) ownership of, or power to vote, 25% or more of the issued and
outstanding equity interests having ordinary voting power for the election of
directors of such Person or other Persons performing similar functions for such
Person, or (y) power to direct or cause the direction of the management and
policies of such Person whether by ownership of equity interests, contract or
otherwise.

 

“Effective Date” means the date indicated in a document or agreement to be the
date on which such document or agreement becomes effective, or, if there is no
such indication, the date of execution of such document or agreement.

 

“Eligible Contract Participant” shall mean an “eligible contract participant” as
defined in the CEA and regulations thereunder.

 

“Eligibility Date” shall mean, with respect to each Borrower and Guarantor and
each Swap, the date on which this Agreement or any Other Document becomes
effective with respect to such Swap (for the avoidance of doubt, the Eligibility
Date shall be the Effective Date of such Swap if this Agreement or any Other
Document is then in effect with respect to such Borrower or Guarantor, and
otherwise it shall be the Effective Date of this Agreement and/or such Other
Document(s) to which such Borrower or Guarantor is a party).

 

2

 

 

“Excluded Hedge Liability or Liabilities” shall mean, with respect to each
Borrower and Guarantor, each of its Swap Obligations if, and only to the extent
that, all or any portion of this Agreement or any Other Document that relates to
such Swap Obligation is or becomes illegal under the CEA, or any rule,
regulation or order of the CFTC, solely by virtue of such Borrower’s and/or
Guarantor’s failure to qualify as an Eligible Contract Participant on the
Eligibility Date for such Swap. Notwithstanding anything to the contrary
contained in the foregoing or in any other provision of this Agreement or any
Other Document, the foregoing is subject to the following provisions: (a) if a
Swap Obligation arises under a master agreement governing more than one Swap,
this definition shall apply only to the portion of such Swap Obligation that is
attributable to Swaps for which such guaranty or security interest is or becomes
illegal under the CEA, or any rule, regulations or order of the CFTC, solely as
a result of the failure by such Borrower or Guarantor for any reason to qualify
as an Eligible Contract Participant on the Eligibility Date for such Swap; (b)
if a guarantee of a Swap Obligation would cause such obligation to be an
Excluded Hedge Liability but the grant of a security interest would not cause
such obligation to be an Excluded Hedge Liability, such Swap Obligation shall
constitute an Excluded Hedge Liability for purposes of the guaranty but not for
purposes of the grant of the security interest; and (c) if there is more than
one Borrower or Guarantor executing this Agreement or the Other Documents and a
Swap Obligation would be an Excluded Hedge Liability with respect to one or more
of such Persons, but not all of them, the definition of Excluded Hedge Liability
or Liabilities with respect to each such Person shall only be deemed applicable
to (i) the particular Swap Obligations that constitute Excluded Hedge
Liabilities with respect to such Person, and (ii) the particular Person with
respect to which such Swap Obligations constitute Excluded Hedge Liabilities.

 

“Flood Laws” shall mean all Applicable Laws relating to policies and procedures
that address requirements placed on federally regulated lenders under the
National Flood Insurance Reform Act of 1994 and other Applicable Laws related
thereto.

 

“Foreign Currency Hedge” shall mean any foreign exchange transaction, including
spot and forward foreign currency purchases and sales, listed or over-the-
counter options on foreign currencies, non-deliverable forwards and options,
foreign currency swap agreements, currency exchange rate price hedging
arrangements, and any other similar transaction providing for the purchase of
one currency in exchange for the sale of another currency entered into by any
Borrower, Guarantor and/or any of their respective Subsidiaries.

 

“Foreign Currency Hedge Liabilities” shall have the meaning assigned in the
definition of Lender-Provided Foreign Currency Hedge.

 

“Incremental Term Loan” shall have the meaning set forth in Section 2.4 hereof.

 

3

 

 

“Non-Qualifying Party” shall mean any Borrower or any Guarantor that on the
Eligibility Date fails for any reason to qualify as an Eligible Contract
Participant.

 

“Original Term Loan” shall have the meaning set forth in Section 2.4 hereof.

 

“Qualified ECP Loan Party” shall mean each Borrower or Guarantor that on the
Eligibility Date is (a) a corporation, partnership, proprietorship,
organization, trust, or other entity other than a “commodity pool” as defined in
Section 1a(10) of the CEA and CFTC regulations thereunder that has total assets
exceeding $10,000,000 or (b) an Eligible Contract Participant that can cause
another person to qualify as an Eligible Contract Participant on the Eligibility
Date under Section 1a(18)(A)(v)(II) of the CEA by entering into or otherwise
providing a “letter of credit or keepwell, support, or other agreement” for
purposes of Section 1a(18)(A)(v)(II) of the CEA.

 

“Reportable Compliance Event” shall mean that any Covered Entity becomes a
Sanctioned Person, or is charged by indictment, criminal complaint or similar
charging instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or has
knowledge of facts or circumstances to the effect that it is reasonably likely
that any aspect of its operations is in actual or probable violation of any
Anti-Terrorism Law.

 

“Sanctioned Country” shall mean a country subject to a sanctions program
maintained under any Anti-Terrorism Law.

 

“Sanctioned Person” shall mean any individual person, group, regime, entity or
thing listed or otherwise recognized as a specially designated, prohibited,
sanctioned or debarred person, group, regime, entity or thing, or subject to any
limitations or prohibitions (including but not limited to the blocking of
property or rejection of transactions), under any Anti-Terrorism Law.

 

“Swap” shall mean any “swap” as defined in Section 1a(47) of the CEA and
regulations thereunder, other than (a) a swap entered into, or subject to the
rules of, a board of trade designated as a contract market under Section 5 of
the CEA, or (b) a commodity option entered into pursuant to CFTC Regulation
32.3(a).

 

“Swap Obligation” means any obligation to pay or perform under any agreement,
contract or transaction that constitutes a Swap which is also a Lender-Provided
Interest Rate Hedge, or a Lender-Provided Foreign Currency Hedge.

 

“Third Amendment Effective Date” means November 22, 2013.

 

B.           The following defined terms in Section 1.2 of the Credit Agreement
are hereby amended and restated in their entity to read as follows:

 

4

 

 

“Ant i-Terrorism Laws” shall mean any Laws relating to terrorism, trade
sanctions programs and embargoes, import/export licensing, money laundering or
bribery, and any regulation, order, or directive promulgated, issued or enforced
pursuant to such Laws, all as amended, supplemented or replaced from time to
time.

 

“Availability Reserve” shall mean a reserve of $500,000 against borrowing
availability under the Revolving Advances facility.

 

“Governmental Body” shall mean any nation or government, any state or other
political subdivision thereof or any entity, authority, agency, division or
department exercising the executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to a government
(including any supra-national bodies such as the European Union or the European
Central Bank) and any group or body charged with setting financial accounting or
regulatory capital rules or standards (including, without limitation, the
Financial Accounting Standards Board, the Bank for International Settlements or
the Basel Committee on Banking Supervision or any successor or similar authority
to any of the foregoing).

 

3.            Amendment to Section 2.2(g) (Procedure for Revolving Advances
Borrowing). Section 2.2(g) of the Credit Agreement is hereby amended and
restated in its entity to read as follows:

 

“(g) Notwithstanding any other provision hereof, if any Applicable Law, treaty,
regulation or directive, or any change therein or in the interpretation or
application thereof, including without limitation any Change in Law, shall make
it unlawful for Lenders or any Lender (for purposes of this subsection (g), the
term “Lender” shall include any Lender and the office or branch where any Lender
or any Person controlling such Lender makes or maintains any Eurodollar Rate
Loans) to make or maintain its Eurodollar Rate Loans, the obligation of Lenders
(or such affected Lender) to make Eurodollar Rate Loans hereunder shall
forthwith be cancelled and Borrowers shall, if any affected Eurodollar Rate
Loans are then outstanding, promptly upon request from Agent, either pay all
such affected Eurodollar Rate Loans or convert such affected Eurodollar Rate
Loans into loans of another type. If any such payment or conversion of any
Eurodollar Rate Loan is made on a day that is not the last day of the Interest
Period applicable to such Eurodollar Rate Loan, Borrowers shall pay Agent, upon
Agent’s request, such amount or amounts set forth in clause (f) above. A
certificate as to any additional amounts payable pursuant to the foregoing
sentence submitted by Lenders to Borrowing Agent shall be conclusive absent
manifest error.”

 

4.           Amendment to Section 2.4 (Term Loan). Section 2.4 of the Credit
Agreement is hereby amended and restated in its entity to read as follows:

 

5

 

 

“Section 2.4      Term Loan.         Subject to the terms and conditions of this
Agreement, each Lender, severally and not jointly, made a term loan to Borrowers
on the Closing Date (collectively, the “Original Term Loan”) in the sum equal to
such Lender’s Commitment Percentage of $11,000,000.00. Immediately preceding the
Third Amendment Effective Date, the outstanding principal balance of the
Original Term Loan was $9,428,576.00. Upon the Third Amendment Effective Date,
the Lenders have agreed to make an additional term loan in the amount of Three
Million Dollars (the “Incremental Term Loan”; and together with the Original
Term Loan, the “Term Loan”). Upon the Third Amendment Effective Date, the
outstanding principal balance of the Term Loan shall be $12,428,576. The
Incremental Term Loan shall be advanced on the Third Amendment Effective Date.
The Term Loan shall be, with respect to principal, payable as follows, subject
to acceleration upon the occurrence of an Event of Default under this Agreement
or termination of this Agreement: twenty-three (23) equal monthly principal
installments of $172,620 each, beginning on November 30, 2013 and continuing on
the last day of each month thereafter through and including September 30, 2015,
with any remaining principal due on the last day of the Term. The Term Loan
shall be evidenced by one or more secured promissory notes (collectively, the
“Term Note”) in substantially the form attached hereto as Exhibit 2.4. The Term
Loan may consist of Domestic Rate Loans or Eurodollar Rate Loans, or a
combination thereof, as Borrowing Agent may request. In the event that Borrowers
desire to obtain or extend a Eurodollar Rate Loan or to convert a Domestic Rate
Loan to a Eurodollar Rate Loan, Borrowing Agent shall comply with the
notification requirements set forth in Sections 2.2(b) and (d) and the
provisions of Sections 2.2(b) through (g) shall apply.”

 

5.           Amendment to Section 3.7 (Increased Costs). The lead-in to Section
3.7 of the Credit Agreement is hereby amended and restated in its entity to read
as follows:

 

“Section 3.7 Increased Costs.     In the event that any Applicable Law or any
Change in Law or compliance by any Lender (for purposes of this Section 3.7, the
term “Lender” shall include Agent, any Issuer or Lender and any corporation or
bank controlling Agent, any Lender or Issuer and the office or branch where
Agent, any Lender or Issuer (as so defined) makes or maintains any Eurodollar
Rate Loans) with any request or directive (whether or not having the force of
law) from any central bank or other financial, monetary or other authority,
shall:”

 

6.           Amendment to Section 3.9(a) (Capital Adequacy): Section 3.9(a) of
the Credit Agreement is hereby amended and restated in its entity to read as
follows:

 

“(a) In the event that Agent or any Lender shall have determined that any
Applicable Law or guideline regarding capital adequacy, or any Change in Law or
any change in the interpretation or administration thereof by any Governmental
Body, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by Agent, Issuer or any Lender (for
purposes of this Section 3.9, the term “Lender” shall include Agent, Issuer or
any Lender and any corporation or bank controlling Agent or any Lender and the
office or branch where Agent or any Lender (as so defined) makes or maintains
any Eurodollar Rate Loans) with any request or directive regarding capital
adequacy (whether or not having the force of law) of any such authority, central
bank or comparable agency, has or would have the effect of reducing the rate of
return on Agent or any Lender’s capital as a consequence of its obligations
hereunder to a level below that which Agent or such Lender could have achieved
but for such adoption, change or compliance (taking into consideration Agent’s
and each Lender’s policies with respect to capital adequacy) by an amount deemed
by Agent or any Lender to be material, then, from time to time, Borrowers shall
pay upon demand to Agent or such Lender such additional amount or amounts as
will compensate Agent or such Lender for such reduction. In determining such
amount or amounts, Agent or such Lender may use any reasonable averaging or
attribution methods. The protection of this Section 3.9 shall be available to
Agent and each Lender regardless of any possible contention of invalidity or
inapplicability with respect to the Applicable Law, rule, regulation, guideline
or condition.

 

6

 

 

7.           Amendment to 4.11 (Insurance). Section 4.11 of the Credit Agreement
is hereby amended by adding the following after the last sentence of the
Section:

 

“Each Borrower shall take all actions required under the Flood Laws and/or
requested by Agent to assist in ensuring that each Lender is in compliance with
the Flood Laws applicable to the Collateral, including, but not limited to,
providing Agent with the address and/or GPS coordinates of each structure on any
real property that will be subject to a mortgage in favor of Agent, for the
benefit of Lenders, and, to the extent required, obtaining flood insurance for
such property, structures and contents prior to such property, structures and
contents becoming Collateral, and thereafter maintaining such flood insurance in
full force and effect for so long as required by the Flood Laws.”

 

8.           Amendment to Section 5.7 (O.S.H.A. and Environmental Co mpliance).
Section 5.7 of the Credit Agreement is hereby re-titled “O.S.H.A.; Environmental
Compliance; Flood Laws” and amended by adding a new subsection (d) as follows:

 

“(d) All Real Property owned by Borrowers is insured pursuant to policies and
other bonds which are valid and in full force and effect and which provide
adequate coverage from reputable and financially sound insurers in amounts
sufficient to insure the assets and risks of each such Borrower in accordance
with prudent business practice in the industry of such Borrower. Each Borrower
has taken all actions required under the Flood Laws and/or requested by Agent to
assist in ensuring that each Lender is in compliance with the Flood Laws
applicable to the Collateral, including, but not limited to, providing Agent
with the address and/or GPS coordinates of each structure located upon any Real
Property that will be subject to a Mortgage in favor of Agent, for the benefit
of Lenders, and, to the extent required, obtaining flood insurance for such
property, structures and contents prior to such property, structures and
contents becoming Collateral.”

 

9.           Addition of New Section 6.14 (Keepwell).       A new Section 6.14
(entitled “Keepwell”) is hereby added to the Credit Agreement in its proper
sequential order and shall read as follows:

 

7

 

 

“6.15 Keepwell. If it is a Qualified ECP Loan Party, then jointly and severally,
together with each other Qualified ECP Loan Party, hereby absolutely
unconditionally and irrevocably (a) guarantees the prompt payment and
performance of all Swap Obligations owing by each Non-Qualifying Party (it being
understood and agreed that this guarantee is a guaranty of payment and not of
collection), and (b) undertakes to provide such funds or other support as may be
needed from time to time by any Non-Qualifying Party to honor all of such Non
Qualifying Party’s obligations under this Agreement or any Other Document in
respect of Swap Obligations (provided, however, that each Qualified ECP Loan
Party shall only be liable under this Section 6.14 for the maximum amount of
such liability that can be hereby incurred without rendering its obligations
under this Section 6.14, or otherwise under this Agreement or any Other
Document, voidable under applicable law, including applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Loan Party under this Section 6.14 shall
remain in full force and effect until payment in full of the Obligations and
termination of this Agreement and the Other Documents. Each Qualified ECP Loan
Party intends that this Section 6.14 constitute, and this Section 6.14 shall be
deemed to constitute, a guarantee of the obligations of, and a “keepwell,
support, or other agreement” for the benefit of each other Borrower and
Guarantor for all purposes of Section 1a(18)(A)(v)(II) of the CEA.”

 

10.           Amendment to Section 7.6 (Capital Expenditures).  Section 7.6 of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows1:

 

“7.6      Capital Expenditures. Contract for, purchase or make any expenditure
or commitments for Capital Expenditures (i) in the 2013 fiscal year, in an
aggregate amount for all Borrowers in excess of $10,150,000, and (ii) in any
fiscal year (other than the 2013 fiscal year), in an aggregate amount for all
Borrowers in excess of $2,500,000; provided, however, in the event Capital
Expenditures during the 2013 fiscal year is less than the amount permitted for
such fiscal year, then the unused amount may be carried over and used in the
2014 fiscal year.”

 

11.          Deletion of Section 8.1(m) (Securit ies Account Control Agreement).
Section 8.1(m) of the Credit Agreement is hereby deleted in its entirety and
replaced with “[Reserved].”

 

12.          Amendment to Section 11.5 (Allocation of Payments After Event of
Default). Section 11.5 of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

 

“11.5 Allocation of Payments After Event of Default. Notwithstanding any other
provisions of this Agreement to the contrary, after the occurrence and during
the continuance of an Event of Default, all amounts collected or received by the
Agent on account of the Obligations or any other amounts outstanding under any
of the Other Documents or in respect of the Collateral may, at Agent’s Permitted
Discretion, be paid over or delivered as follows:

 

FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of the Agent in connection with enforcing
its rights and the rights of the Lenders under this Agreement and the Other
Documents and any protective advances made by the Agent with respect to the
Collateral under or pursuant to the terms of this Agreement;

 

 



1 NTD – Revisions increase the limitation on Capital Expenditures for the 2013
fiscal year and permit the Borrowers to carryover any unused Capital
Expenditures from the 2013 fiscal year to the 2014 fiscal year.

 

8

 

  

SECOND, to payment of any fees owed to the Agent;

 

THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of each of the Lenders to the extent
owing to such Lender pursuant to the terms of this Agreement;

 

FOURTH, to the payment of all of the Obligations consisting of accrued fees and
interest, including the payment of all Hedge Liabilities;

 

FIFTH, to the payment of the outstanding principal amount of the Obligations
(including the payment or cash collateralization of any outstanding Letters of
Credit);

 

SIXTH, to all other Obligations and other obligations which shall have become
due and payable under the Other Documents or otherwise and not repaid pursuant
to clauses “FIRST” through “FIFTH” above; and

 

SEVENTH, to the payment of the surplus, if any, to whomever may be lawfully
entitled to receive such surplus.

 

In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (ii) each of the Lenders shall receive (so long as it is
not a Defaulting Lender) an amount equal to its pro rata share (based on the
proportion that the then outstanding Advances, Cash Management Liabilities and
Hedge Liabilities held by such Lender bears to the aggregate then outstanding
Advances, Cash Management Liabilities and Hedge Liabilities) of amounts
available to be applied pursuant to clauses “FOURTH,” “FIFTH” and “SIXTH” above;
(iii) notwithstanding anything to the contrary in this Section 11.5, no Swap
Obligations of any Non-Qualifying Party shall be paid with amounts received from
such Non-Qualifying Party under its Guaranty (including sums received as a
result of the exercise of remedies with respect to such Guaranty) or from the
proceeds of such Non-Qualifying Party’s Collateral if such Swap Obligations
would constitute Excluded Hedge Liabilities, provided, however, that to the
extent possible appropriate adjustments shall be made with respect to payments
and/or the proceeds of Collateral from other Borrowers and/or Guarantors that
are Eligible Contract Participants with respect to such Swap Obligations to
preserve the allocation to Obligations otherwise set forth above in this Section
11.5; and (iv) to the extent that any amounts available for distribution
pursuant to clause “FIFTH” above are attributable to the issued but undrawn
amount of outstanding Letters of Credit, such amounts shall be held by the Agent
in a cash collateral account for the Letters of Credit pursuant to Section
3.2(b) hereof and applied (A) first, to reimburse the Issuer from time to time
for any drawings under such Letters of Credit and (B) then, following the
expiration of all Letters of Credit, to all other obligations of the types
described in clauses “FIFTH” and “SIXTH” above in the manner provided in this
Section 11.5.”

 

9

 

 

13.          Amendment to Section 16.17 (Certifications From Banks and
Participants; US PATRIOT Act). Section 16.17 of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:

 

“16.17 Certifications From Banks and Participants; USA PATRIOT.

 

(a)          Each Lender or assignee or participant of a Lender that is not
incorporated under the Laws of the United States of America or a state thereof
(and is not excepted from the certification requirement contained in Section 313
of the USA PATRIOT Act and the applicable regulations because it is both (i) an
affiliate of a depository institution or foreign bank that maintains a physical
presence in the United States or foreign country, and (ii) subject to
supervision by a banking authority regulating such affiliated depository
institution or foreign bank) shall deliver to the Agent the certification, or,
if applicable, recertification, certifying that such Lender is not a “shell” and
certifying to other matters as required by Section 313 of the USA PATRIOT Act
and the applicable regulations: (1) within ten (10) days after the Closing Date,
and (2) as such other times as are required under the USA PATRIOT Act.

 

(b)          The USA PATRIOT Act requires all financial institutions to obtain,
verify and record certain information that identifies individuals or business
entities which open an “account” with such financial institution. Consequently,
Lender may from time to time request, and each Borrower shall provide to Lender,
such Borrower’s name, address, tax identification number and/or such other
identifying information as shall be necessary for Lender to comply with the USA
PATRIOT Act and any other Anti-Terrorism Law.”

 

14.          Addition of New Section 16.18 (“Ant-Terrorism Laws”). A new Section
16.18 (entitled “Ant-Terrorism Laws”) is hereby added to the Credit Agreement in
its proper sequential order and shall read as follows:

 

“Section 16.18 Anti-Terrorism Laws.

 

(a)  Each Borrower represents and warrants that (i) no Covered Entity is a
Sanctioned Person and (ii) no Covered Entity, either in its own right or through
any third party, (A) has any of its assets in a Sanctioned Country or in the
possession, custody or control of a Sanctioned Person in violation of any
Anti-Terrorism Law; (B) does business in or with, or derives any of its income
from investments in or transactions with, any Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law; or (C)   engages in any dealings
or transactions prohibited by any Anti-Terrorism Law.

 

(b)  Each Borrower covenants and agrees that (i) no Covered Entity will become a
Sanctioned Person, (ii) no Covered Entity, either in its own right or through
any third party, will (A) have any of its assets in a Sanctioned Country or in
the possession, custody or control of a Sanctioned Person in violation of any
Anti-Terrorism Law; (B) do business in or with, or derive any of its income from
investments in or transactions with, any Sanctioned Country or Sanctioned Person
in violation of any Anti-Terrorism Law; (C) engage in any dealings or
transactions prohibited by any Anti-Terrorism Law or (D) use the Advances to
fund any operations in, finance any investments or activities in, or, make any
payments to, a Sanctioned Country or Sanctioned Person in violation of any
Anti-Terrorism Law, (iii) the funds used to repay the Obligations will not be
derived from any unlawful activity, (iv) each Covered Entity shall comply with
all Anti- Terrorism Laws and (v) the Borrowers shall promptly notify the Agent
in writing upon the occurrence of a Reportable Compliance Event.”

 



10

 

 

15.          Amendment to Exhibit 2.4 to the Credit Agreement. Exhibit 2.4 to
the Credit Agreement is hereby amended and restated in its entirety by replacing
Exhibit 2.4 thereto with Exhibit 2.4 to this Amendment.

 

16.          Amendment Fee. In consideration of the agreement of PNC, as Agent
and sole Lender on the date hereof, to enter into this Amendment and provide
Borrowers the accommodations contemplated hereunder, on the effective date of
this Amendment, Borrowers shall pay to Agent, for the benefit of the sole
Lender, a one-time amendment fee in the amount of $25,000 (the “Amendment Fee”).
Borrowers acknowledge and agree that the Amendment Fee shall be non-refundable
when due and that Agent may effect payment of the Amendment Fee when due by
charging the full amount thereof to Borrowers’ Revolving Advances loan account.

 

17.          Termination of Herman Pledge Agreement; Release of Pledge of Stock.

 

A.           In order to induce the Lenders and the Agent to enter into the
Credit Agreement, Michael D. Herman, an individual (the “Pledgor”), provided to
the Agent, for the benefit of the Lenders, that certain Limited Guaranty and
Suretyship Agreement, dated as of November 2, 2012 (the “Guaranty”) pursuant to
which Pledgor, among other things, guarantees the payment and performance of
Borrowers’ Obligations up to the Maximum Guarantied Amount (as defined therein).
As further inducement to the Agent and the Lenders, Pledgor agreed to secure its
obligations under the Guaranty by entering into that certain Pledge Agreement,
dated as of November 2, 2012 (the “Herman Pledge Agreement”), pursuant to which
Pledgor pledged to Agent, for the benefit of the Lenders, 250,000 shares of
common stock of Pyramid Oil Company. Borrowers and Pledgor have requested that
Agent terminate the Herman Pledge Agreement and release Pledgor from his
obligations to pledge such Pyramid Oil Company stock.

 

B.           Upon the effectiveness of this Agreement, Agent (a) releases and
discharges Pledgor from all obligations arising under the Herman Pledge
Agreement, (b) terminates and cancels the Herman Pledge Agreement, and (c)
acknowledges and agrees that (i) Agent and the Lenders have no further rights,
privileges or remedies under the Herman Pledge Agreement, and (ii) that Pledgor
has no further duties, obligations or liabilities under the Herman Pledge
Agreement. Notwithstanding the foregoing, the Guaranty shall remain in full
force and effect as written.

 

C.           Other than the Herman Pledge Agreement, each Borrower and Guarantor
hereby ratifies and acknowledges the continuing validity and enforceability of
the Loan Documents, including the Guaranty, and the obligations and first liens
evidenced thereby. All terms, covenants, conditions and provisions of such Loan
Documents, including the Guaranty, shall be and remain in full force and effect
as written.

 

11

 

 

D.           In consideration for the foregoing release and termination of the
Herman Pledge Agreement, Pledgor and each Borrower hereby remises, releases,
acquits, satisfies and forever discharges Agent and the Lenders, their agents,
employees, officers, directors, predecessors, attorneys and all others acting or
purporting to act on behalf of or at the direction of Agent or the Lenders, of
and from any and all manner of actions, causes of action, suit, debts, accounts,
covenants, contracts, controversies, agreements, variances, damages, judgments,
claims and demands whatsoever, in law or in equity, which any of such parties
ever had, now has or, to the extent arising from or in connection with any act,
omission or state of facts taken or existing on or prior to the date hereof,
against Agent and the Lenders, their agents, employees, officers, directors,
attorneys and all persons acting or purporting to act on behalf of or at the
direction of Agent or the Lenders (“Releasees”), for, upon or by reason of any
matter, cause or thing whatsoever through the date hereof. Without limiting the
generality of the foregoing, each of Pledgor and each Loan Party waives and
affirmatively agrees not to allege or otherwise pursue any defenses, affirmative
defenses, counterclaims, claims, causes of action, setoffs or other rights they
do, shall or may have as of the date hereof, including, but not limited to, the
rights to contest any conduct of Agent, the Lenders or other Releasees on or
prior to the date hereof. Each of the releasing parties hereby waives California
Civil Code § 1542, which provides: “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS
WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE
TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY
AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR.” On the date hereof, each of the
releasing parties also shall be deemed to waive any and all provisions, rights
and benefits conferred by any law of any state or territory of the United
States, or country in the world, or principle of common law, which is similar,
comparable or equivalent to California Civil Code § 1542. Any reference to the
California Civil Code is out of an abundance of caution and shall not be
construed to imply a choice of law inconsistent with the governing law as
selected in Section 16.1 of the Credit Agreement.

 

18.          Condit ion Precedent. The effectiveness of this Amendment shall be
subject to Agent’s receipt of:

 

A.           Amendment. This Amendment, duly executed by Borrowers and by PNC,
as Agent and as the sole Lender as of the date hereof;

 

B.           Reaffirmation of Limited Guarantor. A Reaffirmation of Limited
Guaranty, in form and substance reasonably acceptable to Agent, duly executed by
the Guarantor;

 

C.           Note.  An Amended and Restated Term Loan Note, in the form of
Exhibit 2.4 attached hereto, duly executed by each Borrower;

 

D.           Amendment Fee. The Amendment Fee and reimbursement of expenses
permitted under the Credit Agreement; and

 

12

 

 

E.           Representations and Warranties. The representations and warranties
set forth herein must be true and correct in all material respects (except that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof).

 

19.          Miscellaneous.

 

A.           Survival of Representations and Warranties.  All representations
and warranties made in the Credit Agreement or in any Other Document and any
related agreements to which it is a party, and each of the representations and
warranties contained in any certificate, document or financial or other
statement furnished at any time under or in connection with the Credit
Agreement, the Other Documents or any related agreement are true and correct in
all material respects on and as of the date hereof as though made on and as of
the date hereof, other than representations and warranties relating to a
specific earlier date, and in such case such representations and warranties are
true and correct in all material respects as of such earlier date.

 

B.           Authority.   Each Borrower has full power, authority and legal
right to enter into this Amendment and to perform all its respective Obligations
hereunder and under the Other Documents (as amended or modified hereby). This
Amendment has been duly executed and delivered such Person, and this Amendment
constitutes the legal, valid and binding obligation of such Person enforceable
in accordance with its terms, except as such enforceability may be limited by
any applicable bankruptcy, insolvency, moratorium or similar laws affecting
creditors’ rights generally. The execution, delivery and performance of this
Amendment (a) are within such Person’s corporate, limited liability company or
limited partnership powers (as applicable), have been duly authorized by all
necessary company or partnership (as applicable) action, are not in
contravention of law or the terms of such Person’s operating agreement, bylaws,
partnership agreement, certificate of formation, articles of incorporation or
other applicable documents relating to such Person’s formation or to the conduct
of such Person’s business or of any material agreement or undertaking to which
such Person is a party or by which such Person is bound, (b) will not, in any
material respect, conflict with or violate any law or regulation, or any
judgment, order or decree of any Governmental Body, (c) will not require the
Consent of any Governmental Body or any other Person, except those Consents
which have been duly obtained, made or compiled prior to the date hereof and
which are in full force and effect or except those which the failure to have
obtained would not have, or could not reasonably be expected to have a Material
Adverse Effect and (d) will not conflict with, nor result in any breach in any
of the provisions of or constitute a default under or result in the creation of
any Lien except Permitted Encumbrances upon any asset of any Loan Party under
the provisions of any material agreement, charter document, operating agreement
or other instrument to which any Borrower or Guarantor is a party or by which it
or its property is a party or by which it may be bound.

 

C.           No Default. After giving effect to this Amendment, no event has
occurred and is continuing that constitutes a Default or an Event of Default.

 

13

 

 

D.          References to the Credit Agreement. The Credit Agreement, each of
the Other Documents, and any and all other agreements, documents or instruments
now or hereafter executed and delivered pursuant to the terms hereof, or
pursuant to the terms of the Credit Agreement as amended hereby, are hereby
amended so that any reference therein to the Credit Agreement shall mean a
reference to the Credit Agreement as amended by this Amendment.

 

E.           Credit Agreement Remains in Effect.  The Credit Agreement and the
Other Documents remain in full force and effect and Borrowers ratify and confirm
their agreements and covenants contained therein. Borrowers hereby confirm that,
after giving effect to this Amendment, no Event of Default or Default has
occurred and is continuing. The execution, delivery and effectiveness of this
Amendment shall not operate as a waiver of any right, power or remedy of the
Agent or the Lenders under any of the Other Documents, nor constitute a waiver
of any provision of any of the Other Documents.

 

F.           Submission of Amendment. The submission of this Amendment to the
parties or their agents or attorneys for review or signature does not constitute
a commitment by Agent or the Lenders to modify any of their respective rights
and remedies under the Other Documents, and this Amendment shall have no binding
force or effect until all of the conditions to the effectiveness of this
Amendment have been satisfied as set forth herein.

 

G.           Severability.  Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.

 

H.          Counterparts.  This Amendment may be executed in one or more
counterparts, each of which when so executed shall be deemed to be an original,
but all of which when taken together shall constitute one and the same
instrument.

 

I.            Headings.  The headings, captions and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.

 

J.           Expenses of Agent.  Borrowers agree to pay on demand all costs and
expenses reasonably incurred by Agent in connection with the preparation,
negotiation and execution of this Amendment, including, without limitation, the
costs and fees of Agent’s legal counsel.

 

K.          NO ORAL AGREEMENTS. THIS AMENDMENT, TOGETHER WITH THE OTHER
DOCUMENTS AS WRITTEN, REPRESENTS THE FINAL AGREEMENT AMONG THE PARTIES AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.

 

[Signature Pages Follow]

 

14

 

 

IN WI1NESS WHEREOF, the parties have entered into this Amendment by their
respective duly authorized officers as of the date first above written.

 

  BORROWERS:       ENSERVCO  CORPORATION,   a Delaware corporation       Rick D.
Kasch   President       DILLCO FLUID SERVICE, INC.,   a Kansas corporation      
Rick D. Kasch   Treasurer       HEAT WAVES HOT OIL SERVICES LLC,   a Colorado
limited liability company       By:   Rick D. Kasch   Manager

 

Third Amendment to Revolving Credit, Term Loan and Security Agreement

 

 

 

 

  AGENT:       PNC BANK, NATIONAL ASSOCIATION,                       Vice
President         SOLE LENDER:       PNC BANK, NATIONAL ASSOCIATION,

 

Third Amendment to Revolving Credit, Term Loan and Security Agreement

 

 

 

 

REAFFIRMATION OF LIMITED GUARANTY

  

The undersigned has executed a Limited Guaranty and Suretyship Agreement (the
"Guaranty") in favor of Agent, for the benefit of the Lenders, with respect to
the Borrowing' Obligations. The undersigned acknowledges the terms of the above
Amendment and reaffirms md agrees that: (i) the Guaranty remains in full force
and effect (notwithstanding the termination of the Herman Pledge Agreement);
(ii) nothing in the Guaranty obligates Agent to notify the undersigned of any
changes in the financial. Accommodations made available to Borrowers or to seek
reaffirmations of the Guaranty; and (iii) no requirement to so notify the
undersigned or to seek reaffirma1ions in the future shall be implied by the
execution of this reaffirmation.

 

MICHAEL D. HERMAN, an individual                       

 

Reaf:tinuatian of L!mited Guaranty

(in eonaecdon with Third Amelldmeat to Revolving Credit, Temt Loan and Secllri!y
Agreement)

 

 

 

 

Exhibit 2.4

 

FORM OF AMENDED AND RESTATED
TERM NOTE

 

$12,428,576 November 22, 2013

 

This Term Note (this “Note”) is executed and delivered under and pursuant to the
terms of that certain Revolving Credit, Term Loan and Security Agreement dated
as of November 2, 2012 among ENSERVCO CORPORATION, a Delaware corporation
(“Enservco”), DILLCO FLUID SERVICE, INC., a Kansas corporation (“Dillco”), and
HEAT WAVES HOT OIL SERVICE LLC, a Colorado limited liability company (“Heat
Waves”) (Enservco, Dillco and Heat Waves, each, a “Borrower” and collectively,
“Borrowers”), the financial institutions which are now or which hereafter become
a party hereto (collectively, “Lenders” and individually, a “Lender”) and PNC
BANK, NATIONAL ASSOCIATION (“PNC”), as agent for Lenders (PNC, in such capacity,
“Agent”), (as amended, restated, supplemented or otherwise modified from time to
time the “Credit Agreement”). Capitalized terms not otherwise defined herein
shall have the meanings provided in the Credit Agreement.

 

FOR VALUE RECEIVED, Borrowers hereby, jointly and severally, promise to pay to
the order of PNC, at the office of Agent located at PNC Bank Center, Two Tower
Center, 8th Floor, East Brunswick, New Jersey 08816, or at such other place as
Agent may from time to time designate to Borrowing Agent in writing:

 

(i)          the principal sum of TWELVE MILLION FOUR HUNDRED TWENTY-EIGHT
THOUSAND SEVENTY-SIX DOLLARS ($12,428,576), payable in accordance with the
provisions of the Credit Agreement and subject to acceleration upon the
occurrence of an Event of Default under the Credit Agreement or earlier
termination of the Credit Agreement pursuant to the terms thereof; and

 

(ii)         interest on the principal amount of this Note from time to time
outstanding, payable at the Term Loan Rate in accordance with the provisions of
the Credit Agreement. In no event, however, shall interest exceed the maximum
interest rate permitted by law. Upon and after the occurrence of an Event of
Default, and during the continuation thereof, interest shall be payable at the
Default Rate.

 

This Note is one of the Term Notes referred to in the Credit Agreement and is
secured, inter alia, by the liens granted pursuant to the Credit Agreement and
the Other Documents, is entitled to the benefits of the Credit Agreement and the
Other Documents and is subject to all of the agreements, terms and conditions
therein contained.

 

This Note is subject to mandatory prepayment and may be voluntarily prepaid, in
whole or in part, on the terms and conditions set forth in the Credit Agreement.

 

Exhibit 2.4
1

 

 

This Note amends, restates and supersedes (but does not cause a novation of)
that certain Term Note dated November 2, 2012, in the original principal sum of
Eleven Million Dollars ($11,000,000) executed and delivered by Borrowers in
favor of PNC.

 

If an Event of Default under Section 10.7 or 10.8 of the Credit Agreement shall
occur, then this Note shall immediately become due and payable, without notice,
together with reasonable attorneys’ fees if the collection hereof is placed in
the hands of an attorney to obtain or enforce payment hereof. If any other Event
of Default shall occur under the Credit Agreement or any of the Loan Documents,
which is not cured within any applicable grace period, then this Note may, as
provided in the Credit Agreement, be declared to be immediately due and payable,
without notice, together with reasonable attorneys’ fees, if the collection
hereof is placed in the hands of an attorney to obtain or enforce payment
hereof.

 

This Note shall be construed and enforced in accordance with the laws of the
State of New York.

 

[Signature Page Follows]

 

Exhibit 2.4
2

 



 

Each Borrower expressly waives any presentment, demand, protest, notice of
protest, or notice of any kind except as expressly provided in the Credit
Agreement.

 

  BORROWERS:       ENSERVCO CORPORATION,   a Delaware corporation         By:  
  Name: Rick D Kasch   Title:   President         DILLCO FLUID SERVICE, INC.,  
a Kansas corporation         By:     Name: Rick D Kasch   Title:   President    
    HEAT WAVES HOT OIL SERVICES LLC,   a Colorado limited liability company    
    By:     Name: Rick D Kasch   Title:   Manager

  

Exhibit 2.4
3



 